     Case: 4:19-cv-00124-NBB-JMV Doc #: 240 Filed: 09/30/20 1 of 2 PageID #: 1953




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

THOMAS BURRELL, TYRONE
GRAYER, WALTER JACKSON,
MONIQUE JACKSON,
INTERNATIONAL TRUSTEE GROUP,
AND SYLVIA FORD BROWN, Chapter 13
Bankruptcy Trustee                                                                    PLAINTIFFS

V.                                                CIVIL ACTION NO. 4:19-cv-00124-NBB-JMV

CONCEPT AG, LLC,
AGRISELECT, LLC,
STINE SEED COMPANY,
M.D. KEVIN COOPER,
GREG CRIGLER, KEVIN RYAN,
B&B, INC., AND MYRON STINE                                                         DEFENDANTS


                 ORDER DENYING PRO SE MOTION TO RETRANSFER

        Presently before the court is the pro se motion of plaintiff Thomas Burrell to retransfer

this case to the United States District Court for the Western District of Tennessee. Plaintiff

Burrell is represented by counsel in this matter. The Local Uniform Civil Rules of this court

require that “[w]hen a party appears by attorney, every … motion … must be signed … by at

least one attorney of record admitted to the general practice of law in the district court in which

the action is pending.” L. U. Civ. R. 83.1(b)(1). Further, “[a]t least one resident attorney must

sign every submission filed with the court….” L. U. Civ. R. 83.1(d)(3). Because plaintiff

Burrell is represented by counsel in this action, the court, in accordance with the Local Rules,

will not entertain his pro se motion.
   Case: 4:19-cv-00124-NBB-JMV Doc #: 240 Filed: 09/30/20 2 of 2 PageID #: 1954




       It is, therefore, ORDERED AND ADJUDGED that plaintiff Thomas Burrell’s pro se

motion to retransfer this case is hereby DENIED.

       This 30th day of September, 2020.

                                                   /s/ Neal Biggers
                                                   NEAL B. BIGGERS, JR.
                                                   UNITED STATES DISTRICT COURT




                                              2
